         Case 18-51587        Doc 40   Filed 05/13/21   Entered 05/13/21 11:00:31        Page 1 of 2

                          United States Bankruptcy Court
                                   District of Connecticut
                                                                                      Filed and Entered
                                                                                          On Docket
                                                                                        May 13, 2021


In re:
         Erica L. Garbatini                                                      Case Number: 18−51587
         Debtor*                                                                 Chapter: 7




                                             NOTICE OF HEARING


PLEASE TAKE NOTICE that a hearing will be held remotely using the ZoomGov platform pursuant to the Court's
General Order #4 Regarding Court Operations under the Exigent Circumstances Created by COVID−19, and is
scheduled in the above captioned case to be held on June 1, 2021 at 10:00 AM to consider and act upon the
following matter(s):


              Application to Employ Coan Lewendon Gulliver & Miltenberger LLC as Attorney for
              the Trustee Filed by Richard M. Coan on behalf of Richard M. Coan, Trustee. (Re: Doc
              #39)



OBJECTION(S) DUE: May 25, 2021 before 4:00 p.m. Untimely objections may not be considered.

TO THE FILING PARTY: If you or your attorney fail to participate in the above scheduled hearing, the court may
enter an order denying the matter(s) identified above.




See below for ZoomGov Connection Instructions to participate via video and/or telephonically.
      Case 18-51587              Doc 40   Filed 05/13/21     Entered 05/13/21 11:00:31             Page 2 of 2

                                   Important Policy Notice to the Bar, Public, and Media



Persons granted remote access to hearings and other proceedings held before the Court via ZoomGov,
CourtSolutions, CourtCall, or any other remote communication platform, are reminded that pursuant to policy of the
Judicial Conference of the United States and D. Conn. Bankr. L. R. 5073−1, it is absolutely prohibited to record,
photograph, rebroadcast or retransmit such proceedings (including streaming, screen−shots or any other audio or
video reproduction).

A violation of these prohibitions is subject to sanctions, including but not limited to restricted access to future
hearings, removal of court issued media credentials, or any other sanctions deemed necessary by the Court.



                   ZOOMGOV REMOTE HEARING INFORMATION FOR PARTICIPANTS :

If you are the debtor, CM/ECF Filer, or CM/ECF User and will be participating in the above scheduled hearing, at
least THREE business days before the scheduled hearing, you must contact the Clerk's Office for instructions to
connect to the ZoomGov remote hearing by sending an email to the following court email address:
CalendarConnect_BPT@ctb.uscourts.gov. If you do not have an email address, you may call the Clerk's Office at
(203)579−5808 for the instructions.

PUBLIC ACCESS TO REMOTE HEARING−LISTEN ONLY: If you are not a Remote Hearing Participant
but would like to listen to the hearing, please use the court hearing conference line at 1−877−336−1274 and input the
Access Code: 1077800 when prompted.



For further instruction and best practices for appearing remotely utilizing ZoomGov, please find the ZoomGov Guide
for Participants on our website at www.ctb.uscourts.gov.

Dated: May 13, 2021


                                                                                        Pietro Cicolini
                                                                                        Clerk of Court

United States Bankruptcy Court                                                    Tel. (203) 579−5808
District of Connecticut                                                           VCIS* (866) 222−8029
915 Lafayette Boulevard                                                           * Voice Case Information System
Bridgeport, CT 06604                                                              http://www.ctb.uscourts.gov
                                                                                  Form 112 − pe
